Citation Nr: 0717455	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-18 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1956 to March 
1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The veteran was scheduled to testify during a hearing before 
a Decision Review Officer (DRO) at the RO in April 2004, but 
failed to report.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence that the 
veteran's claimed in-service stressors actually occurred.

3.  There is no diagnosis of PTSD linked to a confirmed in-
service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 4.125 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a May 2002 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for PTSD, as well as what information and evidence 
must be submitted by the veteran and what information and 
evidence would be obtained by VA.  The July 2003 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the May 2002 letter-which 
meets the first three of Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirements.  While the veteran has not explicitly been 
advised to provide any evidence in his possession that 
pertains to his claim, the claims file reflects that the 
veteran has submitted evidence in support of his claim.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the veteran has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to this claim.  Accordingly, on these facts, the 
RO's omission is harmless.  See Mayfeld v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).  

While the RO has not notified the veteran of information 
pertaining to the assignment of disability ratings or 
effective dates, consistent with Dingess/Hartman, on these 
facts, such omission is not shown to prejudice the veteran.  
As the Board's decision herein denies the claim for service 
connection for PTSD, no effective date or higher rating is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and post-service VA outpatient 
treatment records from the Durham, North Carolina VA Medical 
Center (VAMC).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Factual Background

Service medical records are entirely negative for any 
reference to a complaint or diagnosis of, or treatment for, a 
psychiatric disorder of any kind.  When examined for 
discharge in March 1962, a psychiatric abnormality was not 
noted. 

Post service, VA medical records, dated from November 1998 to 
July 2002, indicate the veteran was treated for obsessive-
compulsive disorder and trauma symptoms at the Durham VAMC 
before he was referred to the PTSD Clinic for evaluation.  A 
February 2001 VA medical record reflects the veteran reported 
a longstanding history of compulsive behaviors that he said 
began in service in the mid-1950s.  According to this record, 
the veteran reported he was sexually assaulted at the age of 
17 by his immediate supervisor in the Navy and that sexual 
harassment was rampant in the Navy at that time and 
impossible to avoid.  The veteran was quoted, in reference to 
the alleged sexual assault, as follows: "It doesn't bother 
me anymore but it's always on my mind."

A December 2001 VA medical record reflects the veteran was 
seen for follow up at the mental health clinic.  He decided 
to pursue a claim about sexual assault while in service 
aboard the U.S.S. WATTS DD-567, a U.S. Navy destroyer berthed 
at Long Beach, California, and later at Seattle, Washington.  
He said he was sexually assaulted by his work place 
supervisor, BM3 G.T.  He produced a list of names of other 
individuals aboard ship at the same time whom he said could 
testify that sexual behavior was widespread aboard ship.  The 
list had no addresses.  He said that G.T. had a list of names 
of men he would approach and say, "Let's go to the Boson's 
locker", which he said everyone knew (but the veteran for 
awhile) meant to go to that area and engage in sexual 
activity.  The veteran further related that one evening he 
went to town with G.T. in a green and white 1955 Ford, drank 
a lot of Teachers scotch, and was later sexually used in the 
car by G.T.  The veteran said that he thought about this 
incident every single day and whenever he had sex.  These 
thoughts sometimes prevented an erection.  

In April 2002, the veteran was evaluated at the PTSD Clinic 
at the Durham VAMC.  According to the report of psychological 
assessment and evaluation, the married veteran served with 
the Navy Reserve for 20 years after his separation from 
service from 1982 to 1997.  

He was evaluated for PTSD over three clinic visits and 
completed a number of tests, including the Combat Exposure 
Scale (CES); the Mississippi Scale for Combat-Related PTSD; 
the Davidson Trauma Scale (DTS); the Alcohol Use Disorders 
Identification Test (AUDIT); the Beck Depression Inventory 
(BDI); the Minnesota Mutiphasic Personality Inventory-2 
(MMPI-2); and the Personality Assessment Inventory (PAI).  

According to the report, the veteran's valid MMPI-2 and PAI 
profiles were not inconsistent with a PTSD diagnosis.  His 
score on the DTS was consistent with a diagnosis of PTSD.  
His score on the Mississippi suggested subthreshold symptoms 
of PTSD.  The veteran reported no combat exposure on the CES.  
His score on AUDIT suggested that he did not currently engage 
in hazardous or harmful alcohol consumption.  His responses 
on the BDI were consistent with borderline clinical 
depression.  Reported depressive symptoms included: sadness, 
extreme hopelessness, anhedonia, guilt, disappointment in 
himself, self-deprecation, irritability, loss of interest in 
other people, indecisiveness and procrastination, avolition, 
fatigue, reduced interest in sex, and suicidal ideation.  
During the clinical interview, the veteran denied any current 
suicidal or homicidal ideation.  The report noted that at the 
Durham VAMC the veteran received treatment for obsessive-
compulsive disorder and symptoms of military-related trauma.

According to the report, the veteran reported symptoms 
consistent with a diagnosis of subthreshold PTSD, even though 
the Clinician Administered PTSD Scale (CAPS) interview did 
not support a diagnosis of combat-related PTSD.  The veteran 
reported the experience of being sexually assaulted by his 
commanding officer, and also of being repeatedly sexually 
harassed by the same individual.  He endorsed the experience 
of extreme helplessness in response to these experiences, and 
stated that these experiences were traumatic.  During the 
interview, the veteran reported the experience of mild, near-
daily distress when environmental cues reminded him of his 
trauma.  Also near-daily, he engaged in effortful avoidance 
of thoughts or feelings about his trauma.  Coping behaviors 
included taking a "stress pill" and drinking alcohol.  
However, the veteran did not report excessive or dangerous 
alcohol use.  He also reported moderate near-daily sleep 
disturbance.  He said he typically slept four hours each 
night, and napped two to three additional hours during the 
day.  He estimated that he experienced severe concentration 
difficulties, and extreme hypervigilance and checking 
behaviors at least half the time.  He estimated he engaged in 
safety-related checking activities approximately three hours 
a day.  According to the report, this symptomatology met PTSD 
diagnostic criteria A and B.  Safety-related checking 
behaviors and compulsive activities were consistent with a 
diagnosis of obsessive-compulsive disorder, although the 
presence of this disorder was not formally assessed or 
otherwise established during the interview.  In addition, 
there was some evidence of disordered thought processes, 
including tangential and circumstantial speech.  The report 
also noted that since the veteran did not routinely take his 
psychiatric medications as prescribed because they made him 
nauseous, it seemed likely that his psychiatric symptoms were 
not well-controlled at the time of the interview.

The clinician commented that the veteran's psychiatric 
symptoms markedly interfered with his functioning, 
particularly relative to interpersonal relationships.  Since 
discharge, he held numerous manual labor jobs before retiring 
due to back and shoulder problems in 1991.  He received 
Social Security disability income for his physical 
disabilities.  He has been married three times.  He blamed 
the Navy for the break up of his first marriage as the job 
required him to spend significant periods of time away from 
his home.  He attributed the break up of his second marriage 
to the presence of his three children from his first marriage 
following the murder of his first wife.  He married for the 
third time in 1974 and acknowledged ongoing difficulties with 
intimacy.  He reported a close relationship with a step-son 
who is mentally handicapped and lives with the couple.  He 
admitted few friends and no confidants.  He occasionally goes 
fishing or completes household projects with a nephew.  

Diagnosis was subthreshold PTSD, obsessive-compulsive 
disorder by history, and rule out thought disorder.  
According to the report, the evaluation process did not 
support a diagnosis of combat-related PTSD, but there was 
evidence the veteran experienced significant symptoms of 
PTSD, even though he did not meet the full criteria for the 
disorder.

An April 2002 VA medical record reflects the veteran told a 
social worker he was upset after a visit to the PTSD 
psychologist because he was not given a PTSD diagnosis and he 
felt he was forced to modify some answers and work against 
himself.

In a June 2002 signed statement, the veteran stated that he 
was first assaulted by Petty Officer 3rd Class G.T.T. while 
both were on liberty and driving about the San Pedro, 
California area drinking scotch.  He said this incident 
occurred sometime between the end of 1956 and the beginning 
of 1957.  He said he put up with sex abuse and harassment 
because no one wanted to hear about his complaints and he was 
being called "G.T.'s whore".  He included the names of 11 
crew members who could verify his story, but said that he did 
not know where any of them lived.  

In July 2002, the PTSD evaluation was updated by a licensed 
psychologist at the Durham VAMC PTSD Clinic after the veteran 
was administered the DTS to assess current symptoms and 
subsequent effects after he reported an increase in 
symptomatology.  According to this report, the DTS score was 
completely supportive of a diagnosis of military-related 
PTSD.  The veteran continued to report one military-related 
traumatic event, a sexual assault by his naval commanding 
officer, G.T.  The veteran stated G.T. attempted to rape him 
and succeeded in fondling him.  After this event, the veteran 
said he was repeatedly harassed by G.T. and fellow 
servicemen.  He was called G.T.'s "whore" and subsequently 
developed sexual dysfunction.  The veteran reported that he 
experienced extreme helplessness and fear during and after 
the event and stated the experience was traumatic.

Since the April 2002 evaluation, the veteran reported an 
increase in his PTSD symptoms.  He reexperienced avoidance 
and hyperarousal symptoms, and continued to have intrusive 
thoughts about the sexual assault and flashbacks during which 
he heard G.T. grunting and felt the sensation of being 
fondled.  He reported daily efforts to avoid thoughts and 
feelings about the event and reported he abused alcohol in 
the past as an avoidance strategy.  He expressed a definite 
loss of interest in significant activities, including fishing 
and hunting.  He reported that he typically stayed in 
isolation and only felt close to one or two people.  Sleep 
complications were characterized by difficulties falling 
asleep, staying asleep, and early morning awakening.  He also 
reported moderate episodes of irritability daily in which he 
made efforts to suppress his anger.  He had difficulty 
concentrating and reported hypervigilance.  

According to the report, the veteran's PTSD moderately 
affected him both socially and occupationally.  The veteran 
was unable to maintain employment and was currently on 
disability for physical conditions.  Given the demonstrated 
severity of his psychiatric condition, it was unlikely the 
veteran would fully recover.  Diagnosis was chronic PTSD and 
obsessive-compulsive disorder by history.

In a July 2003 signed statement, the veteran said that he 
never told anyone about the sexual assaults for many years, 
but he had told the ship's doctor one time but got no results 
as the doctor did not want the veteran "to raise a stink".  
The veteran said that G.T. sexually assaulted him many times 
over the course of five years and eight months that they 
served on the same ship.  He said that at 17 and 18 years of 
age he was afraid to complain about these incidents.  He also 
details what he called sex games in the showers.  He said he 
was willing to take a lie detector test.

In a September 2003 signed statement, the veteran said that 
G.T.T. was not his commanding officer, as the PTSD Clinic 
evaluation noted, but his leading petty officer.  The veteran 
also said that he met the criteria for an in-service stressor 
because his behavior changed as he received five non-judicial 
punishments for violations of the Uniform Code of Military 
Justice.  He reenlisted in the Navy after the sexual assaults 
because his girlfriend was pregnant and he needed the 
reenlistment money to marry and move from the ship to an 
apartment.


III.  Service Connection

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from injury or disease incurred in or aggravated by service.  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).  

In addition to the requirements generally applicable to 
service connection claims, service connection for PTSD 
requires medical evidence establishing a diagnosis in 
accordance with 38 C.F.R. § 4.125(a) (2006) (the diagnosis 
must conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2006); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).

Here, the veteran asserts that he has PTSD as a result of 
being sexually assaulted during service.  He does not 
contend, nor does the evidence show, that he had any combat 
experience.  As is explained below, a medical professional 
has diagnosed PTSD related to the veteran's account of the 
non-combat in-service stressor events; however, there is no 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  

The veteran's alleged stressor may be construed as military 
sexual trauma.  In Patton v. West, 12 Vet. App. 272 (1999), 
the Court emphasized that more than mere medical nexus 
evidence is required to fulfill the requirement for "credible 
supporting evidence" of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post 
service examination of the veteran cannot be used to 
establish the occurrence of the stressor."  Such comments 
were made in the context of discussing PTSD diagnoses other 
than those arising from personal assault.  Id. at 280.

With regard to personal assault cases, the Court pointed out 
that VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis.  Patton, supra (citing VA Adjudication Procedure 
Manual M21-1 (M21-1), Part III, 5.14c (8)-(9)).  The Court 
also has held that these provisions of M21-1, which provide 
special evidentiary procedures for PTSD claims based on 
personal assault, are substantive rules that are the 
equivalent of VA regulations.  See Cohen, supra at 139.

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated Part VI, 11.38b(2)), provides that "[i]f the 
military record contains no documentation that a personal 
assault occurred, alternative evidence might still establish 
an in-service stressful incident.  Behavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but are not 
limited to): visits to a medical or counseling clinic or 
dispensary without specific diagnosis or specific ailment; 
changes in performance and performance evaluations; increased 
disregard for military or civilian authority; increased 
interest in tests for Human Immunodeficiency Virus (HIV) or 
sexually transmitted diseases; and breakup of a primary 
relationship."  Subparagraph (9) provides that "[r]ating 
boards may rely on the preponderance of evidence to support 
their conclusions even if the record does not contain direct 
contemporary evidence.  In personal assault claims, secondary 
evidence which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  Patton, supra at 279.

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so-called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.  Id. at 
280.

In addition, 38 C.F.R. § 3.304(f)(3) provides: If a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of a 
stressor include, but are not limited to: request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without identifiable cause; or 
unexplained economic or social behavior changes.

VA will not deny a PTSD claim that is based on an in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  38 C.F.R. § 
3.304(f)(3).  The veteran was so notified in the letter from 
the RO dated in May 2002.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.

In this case, the veteran has a diagnosis of chronic PTSD 
from his July 2002 PTSD clinic examination.  (As noted above, 
that was a follow up to a clinician's CAPS interview reported 
in April 2002 which resulted in a diagnosis of subthreshold 
PTSD.  At that time, the examiner noted the veteran's 
reported history of sexual assault and stated that the 
veteran's symptomatology met PTSD diagnostic criteria A and 
B, but that the veteran did not meet the full DSM-IV criteria 
for the disorder.)  Service connection thus hinges upon 
whether or not there exists any evidence to corroborate the 
veteran's reported in-service stressor events.

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under all versions of the 
controlling regulation, there must be credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  The question of whether the 
veteran was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, supra, Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  The existence of an event alleged as 
a stressor that results in PTSD (though not the adequacy of 
the alleged event to cause PTSD) is an adjudicative, not a 
medical determination.  See Zarycki v. Brown, 6 Vet. App. 91 
(1993).

As the veteran does not allege that he engaged in combat, and 
as his reported stressor is not related to combat, his 
assertions, standing alone, cannot, as a matter of law, 
provide evidence to establish that an in-service event 
claimed as a stressor occurred.  See Dizoglio v. Brown, 9 
Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  This does not mean that he cannot establish that 
the alleged in-service events occurred; it only means that 
other "credible supporting evidence" from some source is 
necessary.  See Cohen.  Since there is a diagnosis of PTSD 
here, it must be determined whether there is credible 
supporting evidence of the veteran's alleged stressor, i.e., 
whether service records or other independent credible 
evidence corroborates the alleged stressor.  See Dizolgio, 
supra.

The Court has held repeatedly that, where there is a current 
diagnosis of PTSD, it must be presumed that the physician(s) 
making the diagnosis accepted the sufficiency of the in- 
service stressor(s).  Nevertheless, since the diagnostician 
does not generally have firsthand knowledge of whether a 
stressor actually occurred, credible evidence is required to 
verify that element.  Pentecost v. Principi, 16 Vet. App.124 
(2002).

Based upon a review of the entire record in this case, and in 
view of the factors discussed above, the Board finds that the 
evidence of record has not corroborated the veteran's 
allegation of a sexual assault in service.

The Board notes that the first reference to PTSD in the 
veteran's claims file does not occur until February 2001, 
when a notation was made in a VA medical record to the effect 
that he was sexually assaulted at the age of 17 by his 
immediate supervisor in the Navy and that sexual harassment 
was rampant in the Navy at that time and impossible to avoid.  

Careful review of the veteran's claims folder reveals no 
evidence that corroborates the alleged sexual assaults in the 
1950s.  The veteran's service medical records and service 
personnel records are negative for any complaints, 
treatments, or diagnoses of a mental disorder or any other 
indicia of an in-service sexual trauma.  In a July 2003 
statement, the veteran said he told no one about the sexual 
attacks, but for a ship's doctor or medical corpsman who did 
not want the veteran to raise the issue and cause a 
"stink".  All of the references to the veteran's alleged 
in-service stressors in the claims file rest on the veteran's 
narrative of events.

The Board notes that the veteran did not reply to the RO's 
November 2003 letter requesting assistance in locating the 11 
sailors who served with the veteran aboard ship.  The RO 
sought supporting evidence or information, such as the first 
name, rank and serial number or Social Security number of the 
seamen listed in the veteran's June 2002 letter.

There is documentation in the claims file that the veteran 
did receive five non-judicial punishments while in the 
service.  They included:  derelict in performance of duty 
(July 5, 1957 and December 3, 1957); wearing improper uniform 
(August 31, 1957); and unauthorized absence (August 21, 1961 
and August 23, 1961).  However, neither the veteran nor his 
representative indicate how these infractions could be or are 
related to the alleged sexual assaults or how they show his 
behavior changed as a result of the personal attacks.  
Moreover, he enlisted in the Reserve afterward and there is 
no indication of difficulty in performing his duty.

In short, the record before the Board shows that PTSD was 
diagnosed during the PTSD clinic examination in July 2002, 40 
years after the veteran left service.  This diagnosis was 
based solely on the account of an unsubstantiated in-service 
stressor provided by the veteran.  There is no indication 
from the record that the examiner consulted the claims file 
or reviewed the veteran's service records. 

The accounts of the alleged in-service stressor noted in the 
April 2002 and July 2002 PTSD clinic examination reports and 
in the VA medical records are based solely on the veteran's 
narrative.  However, the Board is not required to grant 
service connection for PTSD because a physician or examiner 
accepted the veteran's description of his active service 
experiences as credible.  See Wilson v. Derwinski, 2 Vet. 
App. 614 (1992).  The Board is not required to accept the 
veteran's uncorroborated account of his active service 
experiences.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
The April 2002 and July 2002 PTSD clinic examination 
providers restated the veteran's account of the in-service 
stressor and accepted it as credible.  However, the Board 
notes that the examiner's diagnosis and statements are 
undermined by two factors: (1) they are based upon the 
veteran's uncorroborated recitation of the alleged stressor; 
and (2) they were provided without support of corroboration 
from evidence in the claims file including in-service 
evidence or any other contemporaneous indicia that might 
bolster the veteran's reported stressor.  A medical provider 
cannot provide supporting evidence that the claimed in-
service stressor actually occurred based upon post-service 
medical examination.  YR v. West, 9 Vet. App. 389, 397-98 
(1998).

In this respect, although an examiner can render a current 
diagnosis based on an examination of the veteran, the 
examiner's opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  See generally, Guimond v. Brown, 6 Vet. App. 69 
(1993).  Furthermore, an examination that relies on a 
questionable history of events is inadequate, and any 
psychiatric evaluation that forms the basis for an 
adjudicative decision must be based on an accurate 
description of events during the veteran's service.  See West 
v. Brown, 7 Vet. App. 70 (1994).  The Board is not required 
to accept a physician's diagnosis just because the physician 
accepted the veteran's description of his in-service 
experiences as credible and diagnosed the veteran as having 
PTSD.  Id. at 77 (quoting Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992)).  Likewise, medical statements that accept a 
veteran's reports as credible and relate his PTSD to reported 
events experienced in service do not constitute the requisite 
credible evidence of the occurrence of a stressor.  See Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 
Vet. App. 389, 396 (1996). 

As to the veteran's contention that he has PTSD, the Board 
notes that he is not competent to render a diagnosis of PTSD, 
when there is no competent medical evidence to this effect.  
Dolan v. Brown, 9 Vet. App. 358 (1996).  Furthermore, 
although the RO has taken efforts to find evidence that could 
corroborate the veteran's report of an in-service stressor 
event, no such records were found.  The RO has not been able 
to find the veteran's shipmates because the RO and the 
veteran had incomplete information related to their 
identities.  In the absence of evidence of a verified (or 
verifiable) stressor to support a diagnosis of PTSD, further 
development to obtain a competent, credible diagnosis of PTSD 
also is not warranted.

In sum, the preponderance of the credible evidence does not 
show corroboration of an alleged in-service stressor, which 
in turn could serve as the basis for the veteran's diagnosis 
of PTSD.  Any current PTSD is not shown to be related to a 
verified event during the veteran's period of active service.  
As such, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


